Citation Nr: 0921061	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-32 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for claimed depression.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to June 
1975. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the Veteran's testimony before the 
undersigned Veterans Law Judge (VLJ) in a video-conference 
hearing in November 2004, the Board remanded the issue for 
further development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

At the outset, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has determined that a 
remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders. See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  In the April 2005 
remand, the Board requested that the RO obtain the Veteran's 
personnel records and any associated medical board 
evaluations or other psychiatric evaluations conducted in 
service.  In this regard, the RO requested and obtained the 
Veteran's personnel file.  However, there is no indication 
from the record that the RO requested or attempted to obtain 
any outstanding medical board evaluations or other 
psychiatric evaluations conducted in service.  Thus, as 
required by the April 2005 remand, the RO has failed to 
obtain or attempt to obtain the Veteran's medical board 
evaluations or other psychiatric evaluations conducted in 
service if any such records exist.  

In this regard, the Board notes that VA regulations provide 
that VA will make as many requests as are necessary to obtain 
relevant records, such as service medical records, from a 
Federal department or agency.  VA will end such efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain the records would be futile.  See 
38 C.F.R. § 3.159(c)(2).  

If the RO is unable to obtain any of the above records, or 
after continued efforts to obtain any of the above records it 
is concluded that it is reasonably certain that they do not 
exist or further efforts to obtain them would be futile, the 
Veteran should be notified accordingly.  See 38 C.F.R. 
§ 3.159(e).

In addition, the April 2005 remand instructed the RO to 
secure (or attempt to secure) authorization from the Veteran 
that would allow for obtaining treatment records pertaining 
to the Veteran's period of residence at the Bradley Home in 
Rhode Island prior to his entry into service.  In the 
November 2005 VCAA notice, the RO requested that the Veteran 
either submit the records pertaining to his residence in the 
Bradley Home or sign the enclosed authorization form which 
would allow the RO to obtain (or attempt to obtain) the 
Bradley Home records.  The Veteran failed to respond to this 
request for assistance.  Given that additional development is 
necessary, the Veteran should be given another opportunity to 
either submit the Bradley Home records or authorize VA to 
obtain these records.  However, the Veteran is warned that 
the duty to assist is not always a one-way street.  A Veteran 
seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  If he fails again to 
cooperate with the VA's efforts to assist him with the 
factual development of his claim in this regard, no further 
effort will be expended to assist him and his claim will be 
evaluated on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  The letter 
must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.    

2.  The RO should obtain any medical 
board evaluations or other psychiatric 
evaluations conducted in service.  All 
records and responses received should be 
associated with the claims file.  If 
records are not obtained, the claims file 
should contain documentation of the 
attempts made and appropriate notice 
should be provided.

3.  With the Veteran's assistance and 
authorization, the RO should attempt to 
obtain any treatment and evaluation 
records from his period of residence at 
the Bradley Home in Rhode Island, prior 
to his entry into service.  Any records 
and responses received should be 
associated with the claims folder.

4.  Thereafter, if additional records are 
found, the examiner who conducted the 
September 2008 VA examination should be 
requested to offer an addendum opinion on 
the etiology of the current depressive 
disorder.  The examiner must review all 
the service and non-service medical 
records and address the following:

a)	What was the likely purpose of 
the Valium prescribed for the 
Veteran as noted in the service 
medical records dated in January 
and February 1972?

b)	Was the notation that the Veteran 
was depressed, as contained in 
the April 1972 service record of 
treatment for anxiety, 
symptomatic of an in-service 
depressive disorder?

c)	Given his review of all records 
contained in the claims file, 
does the evidence of record 
clearly and unmistakably show 
that a depressive disorder 
existed prior to the Veteran's 
entrance onto active duty?

d)	If the examiner believes such 
depressive disorder existed prior 
to the Veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo 
NO aggravation during active 
service?  

e)	If the physician is of the 
opinion that a depressive 
disorder did not preexist service 
(based on the available evidence 
of record), is it at least as 
likely as not (e.g., a 50 percent 
or greater likelihood) that any 
current depressive disorder had 
its onset in service?
 
The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.  

5.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




